NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaICircu1't
(ReeXaminati0n N0.’s 95/OO0,120, 95/000,121, 95/00O,122,
95/000,123)
CALLAWAY GOLF COMPANY,
Appellcmt,
V.
DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,
Appellee,
AND
ACUSHNET COMPANY,
Appellee.
2011-1622, -1623, ~1624, -1625
Appea] from the United States Patent and Trademark
Office, B0ard of Patent Appeals and Interferences_
ON MOTION
ORDER

CALLAWAY GOLF V. KAPPOS 2
CallaWay Golf Company moves without opposition to
consolidate these four cases for briefing and oral argu-
Inent, and moves for a 14-day extension of time, until
December 12, 2011, to file its opening brief
Upon consideration thereof
IT ls ORDERED THAT:
The motions are granted The revised official caption
is reflected above.
FoR THE CoURT
NOV 1 7 2011
/S/ J an l'lorbaly
Date J an Horbaly
Clerk
cc: l\/IichaelJ. Kane, Esq.
Clinton H. Brannon, Esq.
Raymond T. Chen, Esq. H_3_c0uR-F%'§;EJ,’PJL5F0g
S2 0 THE FEDERAL G1RCU1T
NOV 1 7 2011
.lAN HDRBA!.Y
CLERK